DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0324915 to Swift in view of US Pub. No. 2011/0091710 to Mirth.
Regarding claims 1-3 and 6-20, Swift teaches cured binders to produce or promote cohesion in non-assembled or loosely assembled matter, wherein the binders are used to bind glass fibers (Swift, Abstract, paragraphs 0016, 0021).  Swift teaches exemplary binder contents, such as 3.8% (Id., Examples 10-11).  Swift teaches that glass fibers bonded with the binders may have a density in the range from about 0.4 lbs/ft3 to about 6 lbs/ft3, such as from about 0.75 to about 2.5 lbs/ft3, and an R-value in the range from about 2 to about 60 (Id., paragraph 0077, claim 165).  Note that Swift does not require compression to arrive at the density value.  Swift teaches various embodiments comprising R-values and densities and thicknesses within the claimed ranges (see for example Id., paragraphs 0083-0195, specifically paragraphs 0089, 0097, 0158, 0166).
Swift teaches that the cured binders can be used as glass fiber binders in a cured fiberglass insulation product typically requiring a nominal average fiber diameter of about 9 ± about 1.5 HT (Swift, paragraphs 0088) and 18 ± about 2 HT (Id., paragraphs 0157, 0164, 0167).  Swift does not appear to teach the specifically claimed average fiber diameter.  
Mirth teaches a fibrous insulation product that is soft to the touch, formed of glass fibers having an average fiber diameter less than about 5.5 microns (i.e., about 21 HT) and a polyacrylic based binder interconnecting the fibers (Mirth, Abstract, paragraph 0031, claim 1).  Mirth teaches that the fibers may have an average fiber diameter from about 2.5 to about 5.0 microns (i.e., about 10 to about 20 HT), even more preferably from about 3.5 to about 4.5 microns (i.e., about 14 to about 18 HT) (Id., paragraph 0031).  Mirth teaches that the small diameter of the glass fibers helps give the insulation product a soft feel and flexibility (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation product of Swift, and adjusting and varying the average diameter of the fibers, such as within the claimed range, as taught by Mirth, motivated by the desire of forming a conventional fibrous insulation product having an average fiber diameter known in the art as being predictably suitable for fibrous insulation products based on the desired properties such as a soft feel and flexibility.
Regarding the claimed quantity of binder, R-values, thicknesses, and densities, the prior art combination appears to teach each of the claimed properties or substantially overlaps with the claimed ranges.  Additionally, the prior art combination teaches that the density, fiber size, and/or binder content may be varied to produce a particular insulation product with desired thermal properties (Swift, paragraph 0226).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation product of the prior art combination, and adjusting and varying the amount of binder, thickness and density, and corresponding R-value, such as within the claimed ranges, motivated by the desire of forming a conventional fibrous insulation product having the desired properties established by Swift as being predictably suitable for fibrous insulation products based on the intended use.
Regarding claims 2 and 3, Swift teaches a thickness such as about 2 in., 2.5 in., 3 in., 3.5 in., and 4 in. (Swift, paragraph 0079).  Note that Swift does not appear to recite multiple plies (see for example Id., claim 161), and Applicants’ specification does not appear to define a ply.  Therefore, it is reasonable for one of ordinary skill to expect that the insulation product of Swift is a single ply.  
Regarding claims 6-14, 16, 17, and 20, note that Swift teaches a density in the range from about 0.4 lbs/ft3 to about 6 lbs/ft3, such as from about 0.75 to about 2.5 lbs/ft3, and an R-value in the range from about 2 to about 60, and various thicknesses such as 2 in., 2.5 in., 3 in., 3.5 in., 4 in., 6 in., about 10 in., and about 12 in. among others, including various combinations of densities, R-values and thicknesses based on the desired end-use (see Swift, paragraphs 0079, 0081, 0083-0195).  Additionally, Swift teaches that the density, fiber size, and/or binder content may be varied to produce a particular insulation product with desired thermal properties.  There is ample motivation for one of ordinary skill to determine a desired balance of the properties, such as the claimed values, including area weight as set forth in claim 17, based on the end-use application of the insulation material and the totality of the teachings of Swift.
Regarding claim 15, Swift teaches an exemplary insulation having an R-value of about 38 and a nominal thickness of about 12 in. (Swift, paragraph 0166).  Although Swift teaches a nominal weight of about 0.4957 lbs/ft2 in this specific example, it would have been within the level of ordinary skill to adjust the density such as within the claimed range, as Swift teaches a density in the range from about 0.4 lbs/ft3 to about 6 lbs/ft3, such as from about 0.75 to about 2.5 lbs/ft3, and an R-value in the range from about 2 to about 60.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation product of Swift, and adjusting and varying the density, such as within the claimed range, motivated by the desire of forming a conventional fibrous insulation product having the desired properties established by Swift as being predictably suitable for fibrous insulation products based on the intended use.
Regarding claim 18, Swift suggests a stiffness of less than or equal to 75 degrees (Swift, Tables 12 and 13).
Regarding claim 19, Swift teaches that a cured fiberglass insulation product can be used in residential building insulation, wherein the insulation may be friction fit between framing members of walls (Swift, paragraphs 0164, 0177).  Note that framing members of walls are ordinarily known in the art as being plural and parallel.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0324915 to Swift in view of US Pub. No. 2011/0091710 to Mirth, as applied to claims 1-3 and 6-20 above, and further in view of US Pub. No. 2011/0086567 to Hawkins.
Regarding claim 4, Swift teaches that the binder may include ester and/or polyester compounds in combination with a vegetable oil, and ester and/or polyester in combination with sodium salts, and may include a product of a Maillard reaction, wherein Maillard reactants may include an amine reactant reacted with a reducing-sugar carbohydrate reactant (Swift, paragraphs 0007-0017).  Swift teaches using sodium hypophosphite as a chain transfer agent (Id., paragraph 0040), or as a catalyst (Id., paragraph 0044).  Swift teaches including polycarboxylic acids such as citric acid (Id., paragraph 0039, Examples 1, 5 and 8-14).  Swift does not appear to teach the specifically claimed binder.  
Hawkins teaches bio-based binders for insulation and non-woven mats, that includes a carbohydrate and a crosslinking agent, wherein the carbohydrate is a water-soluble polysaccharide such as maltodextrin and the crosslinking agent is citric acid (Hawkins, Abstract).  Hawkins teaches that the binder composition contains a catalyst such as sodium hypophosphite (Id., paragraph 0036).  Hawkins teaches that the binder composition may include a processing aid including viscosity modifiers such as vegetable oils (Id., paragraphs 0054, 0055).  Note that Table 3 teaches an embodiment with each of a carbohydrate, process aid agent, crosslinking agent and catalyst.  Hawkins teaches that the binder composition is used to form an insulation product formed of inorganic glass fibers bonded together by a cured thermoset polymeric material (Id., paragraph 0072).  Hawkins teaches that the binder is free of added formaldehyde and is environmentally friendly (Id., paragraph 0010), has a light color after curing (Id., paragraphs 0011-0012), comprises components low in cost (Id., paragraphs 0013-0015), and has equal or better tensile strength compared to current available products (Id., paragraph 0090).  Note that Tables 4-33 and Examples 1-14 of Hawkins illustrate the features of the bio-based binder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation product of Swift, and substituting the binder of Swift with the bio-based binder of Hawkind, motivated by the desire of forming a conventional fibrous insulation product having a binder known in the art as being predictably suitable for fibrous insulation products, such that the binder is environmentally friendly, has a light color after curing, and is low in cost while having a comparable tensile strength.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0324915 to Swift in view of US Pub. No. 2011/0091710 to Mirth, as applied to claims 1-3 and 6-20 above, and further in view of US Pub. No. 2013/0334726 to Hernandez-Torres.
Regarding claim 5, Swift teaches that the binder may include ester and/or polyester compounds in combination with a vegetable oil, and ester and/or polyester in combination with sodium salts, and may include a product of a Maillard reaction, wherein Maillard reactants may include an amine reactant reacted with a reducing-sugar carbohydrate reactant (Swift, paragraphs 0007-0017).  Swift teaches using sodium hypophosphite as a chain transfer agent (Id., paragraph 0040), or as a catalyst (Id., paragraph 0044).  Swift teaches including polycarboxylic acids such as polyacylic acid (Id., paragraph 0039).  Swift teaches that in the carbohydrate reactant in the Maillard reaction may be used in combination with a non-carbohydrate polyhydroxy reactant, including sorbitol and polyvinyl alcohol and mixtures thereof (Id., paragraph 0062).  
While Swift generally teaches the inclusion of the claimed components, Hernandez-Torres teaches improved fiberglass insulation products including a thermosetting binder and a surfactant, wherein the binder includes a polyhydroxyl compound and a polycarboxylic acid (Hernandez-Torres, Abstract, paragraphs 0001, 0006-0010).  Hernandez-Torres teaches that the polycarboxylic acid is a polyacrylic acid (Id., paragraph 0015), and the polyhydroxyl compound or polyol may be polyvinyl alcohol (Id., paragraph 0056), and the polyol component may be a carbohydrate (Id., paragraph 0058), including sugar alcohols like sorbitol (Id., paragraph 0060).  Hernandez-Torres teaches that the mixtures or blends of two or more polyhydroxyl compounds of the same or different type may be used in a binder composition, such as a polysaccharide and a synthetic polyol (Id., paragraphs 0063-0068).  Hernandez-Torres teaches that the binder composition may include a catalyst such as sodium hypophosphite (Id., paragraph 0095) and processing aids (Id., paragraph 0097).  Hernandez-Torres teaches that the fibrous insulation is suitable for batts with R-value of 19 or 30 (Id., Examples 1-6).  Hernandez-Torres teaches improved mechanical properties of products that have been aged in hot and humid conditions (Id., paragraphs 0006, 0016).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation product of Swift, and substituting the binder of Swift with binder composition of Hernandez-Torres, including a polyacrylic acid, polyvinyl alcohol, sorbitol and sodium hypophosphite, motivated by the desire of forming a conventional fibrous insulation product having a binder known in the art as being predictably suitable for fibrous insulation products, where improved mechanical properties of products that have been aged in hot and humid conditions are desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/114,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the reference application are substantially similar or identical to the current examined claims, except for the average diameter in the reference application which overlaps with the currently examined claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786